 



Exhibit 10.5
[*] = Portions of this exhibit have been omitted pursuant to a Confidential
Treatment Request. An unredacted version of this exhibit has been filed
separately with the Commission.
EXECUTION COPY
ATLAS AIR WORLDWIDE HOLDINGS, INC.
2000 Westchester Avenue
Purchase, New York 10577
June 28, 2007
Polar Air Cargo Worldwide, Inc.
2000 Westchester Avenue
Purchase, New York 10577
Re: Contribution Agreement
Ladies and Gentlemen:
     1. Contribution Obligations.
          (a) Net Working Capital Contribution. Pursuant to Section 2.6.5 of the
Stock Purchase Agreement dated as of November 28, 2006 (as in effect on the date
hereof, the “Purchase Agreement;” terms used but not defined herein shall have
the meaning set forth in the Purchase Agreement) by and between Polar Air Cargo
Worldwide, Inc. (f/k/a/ Airline Acquisition Corp I), a Delaware corporation (the
“Company”) and DHL Network Operations (USA), Inc., an Ohio corporation (the
“Investor”), the Company may be required to make a payment to the Investor in
the amount equal to the negative Net Working Capital amount (the “Net Working
Capital Payment Obligation”). Atlas Air Worldwide Holdings, Inc., a Delaware
corporation (“AAWW”), hereby agrees that, in the event that the Net Working
Capital as of and at the Closing Date and as reflected in the Financial
Statement of Net Working Capital is determined to be less than zero ($0), AAWW
will make a capital contribution to the Company in the amount of the Net Working
Capital Payment Obligation so as to cause the Company to have available
sufficient liquid assets to meet punctually its payment obligations to the
Investor in full when the Net Working Capital Payment Obligation becomes due
pursuant to the Purchase Agreement.
          (b) AAWW Working Capital Facility. From the Closing Date until such
date, if any, that the Company receives the Refundable Deposit (as defined in
the Indemnity Agreement, defined below) from the Investor upon request by the
Company to the Investor in accordance with that certain Indemnity Agreement
dated as of the date hereof by and among AAWW, the Company and the Investor (the
“Indemnity Agreement”), AAWW shall provide the Company with access to working
capital funds on a daily basis (the “AAWW Working Capital Facility”). Such funds
under the AAWW Working Capital Facility will be made available to the Company on
an interest-free basis. The Company may repay any and all amounts due under the
AAWW Working Capital Facility at any time from time to time after the date
hereof and prior to the Termination Date; provided, however, the Company shall,
promptly following the date (if any) on which the Company receives the
Refundable Deposit, prepay any amounts outstanding under the AAWW Working
Capital Facility to the extent of the Available Cash (with the “Available Cash”
determined after reduction for any cash used to make non-pro rata distributions
or dividends to Class A Common Stock holders of amounts up to the positive Net
Working

 



--------------------------------------------------------------------------------



 



Capital amount payable by the Investor to the Company under Section 2.6.5 of the
Purchase Agreement) if any such cash distributions or dividends are made,
regardless of whether such cash was provided through Company operations, the
Refundable Deposit, or other cash payments (including advance payments under the
Blocked Space Agreement) made by the Investor in accordance with the Purchase
Agreement or otherwise. Following any such date, to the extent that the
Company’s working capital requirements exceed the available funds in the
Company’s accounts (including amounts attributable to the Refundable Deposit),
AAWW shall continue to provide the Company with access to working capital funds
on an interest-free basis pursuant to the AAWW Working Capital Facility. This
AAWW Working Capital Facility will expire on the BSA Commencement Date and any
outstanding amounts thereunder shall become immediately due and payable to AAWW
within five (5) days of the BSA Commencement Date (the “Termination Date”).
          (c) P&L True-Up Contribution. Until the earlier of (i) October 31,
2008 and (ii) the BSA Commencement Date, no later than ten (10) days after the
end of the applicable True-Up Period (defined below), the Company shall provide
written notice (“Notice”) to AAWW of the Company’s estimates of the amount by
which, (i) the Net Operating Loss (if any) of the Company for the applicable
True-Up Period, exceeds the Operating Loss Target for such True-Up Period (the
“Excess Loss”); (ii) the Net Operating Loss (if any) of the Company for such
True-Up Period is less than the Operating Loss Target for such True-Up Period
(the “Recovered Loss”) or (iii) the Net Operating Profit (if any) of the Company
for such True-Up Period exceeds the Operating Loss Target for such True-Up
Period (the “Excess Profit”). For illustrative purposes, see examples on
Exhibit B. The Company shall attach to such Notice drafts of financial
statements of the Company for such True-Up Period, prepared in accordance with
generally accepted accounting principles (applied consistently with past
practice) and the applicable provisions of the Stockholders Agreement, dated as
of the date hereof, by and among the Investor, AAWW and the Company.
     i. In the event that there is an estimated Excess Loss, within five
(5) days of receipt of the Notice, AAWW will make a cash capital contribution to
the Company in the amount equal to such estimated Excess Loss.
     ii. In the event that there is an estimated Recovered Loss, such amount
shall be available as an amount that may be declared and paid by the Company as
a non pro rata cash dividend or distribution with respect to the Class A Common
Stock. In the event that there is an estimated Excess Profit, such amount shall
be reduced by the product of (a) 40% and (b) the estimated Excess Profit, if the
Operating Loss Target is zero, or the estimated Net Operating Profit, if the
Operating Loss Target is negative, (the amount by which such Excess Profit is
reduced being the assumed amount of Taxes that will be owed with respect to such
Excess Profit (or Net Operating Profit) (the “Assumed Taxes”)), and the reduced
amount (the estimated “Assumed After-Tax Excess Profit”) shall be available as
an amount that may be declared and paid by the Company as a non pro rata cash
dividend or distribution with respect to Class A Common Stock.
     iii. The financial statements referred to in Section 1(c) will be subject
to audit by the Auditor (defined in the Stockholder Agreement) as of the end of
each True-Up Period. The cost of the audit shall be borne equally by AAWW and
the Investor. Following the audit, Excess Loss, Recovered Loss, Excess Profit
and Assumed After-Tax

2



--------------------------------------------------------------------------------



 



Excess Profit shall be recalculated taking into account any audit adjustments.
If actual Excess Loss based on such audit differs from originally estimated
Excess Loss, then any excess of actual Excess Loss over originally estimated
Excess Loss shall be contributed by AAWW, or any excess of originally estimated
Excess Loss over actual Excess Loss, shall be returned by the Company to AAWW,
within five (5) days of completion of the audit. If non pro rata dividends or
distributions relating to estimated Recovered Loss have been paid on the Class A
Common Stock, and actual Recovered Loss based on such audit differs from
originally estimated Recovered Loss, then any excess of actual Recovered Loss
over estimated Recovered Loss shall be available to be declared and paid as an
additional non pro rata cash dividend or distribution on the Class A Common
Stock, and any excess of estimated Recovered Loss over actual Recovered Loss
shall be returned by AAWW to the Company. If non pro rata dividends or
distributions relating to estimated Assumed After-Tax Excess Profit have been
paid on the Class A Common Stock, and actual Assumed After-Tax Excess Profit
based on such audit differs from originally estimated Assumed After-Tax Excess
Profit, then any excess of actual Assumed After-Tax Excess Profit over estimated
Assumed After-Tax Excess Profit shall be available to be declared and paid as an
additional non pro rata cash dividend or distribution on Class A Common Stock,
and any excess of estimated Assumed After-Tax Excess Profit over actual Assumed
After-Tax Excess Profit shall be returned by AAWW to the Company. To the extent
that non pro rata dividends or distributions relating to estimated Assumed
After-Tax Excess Profit or estimated Recovered Loss have not been paid on the
Class A Common Stock, the amount available for declaration and payment of non
pro rata cash dividends or distributions on the Class A Common Stock shall be
based on actual Recovered Loss or actual Assumed After-Tax Excess Profit based
on such audit rather than on estimated Recovered Loss or estimated Assumed
After-Tax Excess Profit.
     iv. To the extent the Company actually pays less cash Taxes with respect to
Excess Profit (or Net Operating Profit, if the Operating Loss Target is
negative) than the Assumed Taxes with respect to such Excess Profit (or Net
Operating Profit), following the date on which the relevant Tax Return with
respect to such Excess Profit (or Net Operating Profit) is filed, an amount up
to the amount of 100% of the excess of the Assumed Taxes over the actual Taxes
paid (“Excess Assumed Taxes”) shall be available as an amount that may be
declared and paid by the Company as a non pro rata cash dividend or distribution
with respect to the Class A Common Stock. In addition, as and when the Company
actually realizes a cash Tax savings associated with an Excess Loss, an amount
equal to such Tax savings (“Excess Loss Savings”) shall be available as an
amount that may be declared and paid by the Company as a non pro rata cash
dividend or distribution with respect to the Class A Common Stock. For purposes
of this paragraph, if the Company has, at the request of the Investor:
(i) operated any routes or frequencies not operated by Polar as of the date of
execution of the Purchase Agreement; or (ii) conducted other specific
activities, actual Taxes paid and actual Tax savings shall be calculated on a
hypothetical basis based on Taxes that would have been paid or Tax savings that
would have been realized if such routes or frequencies had not been operated or
such activities not conducted by the Company. In addition, for purposes of this
paragraph, actual Taxes paid and actual cash tax savings shall be calculated
assuming the Refundable Deposit is a nontaxable deposit or advance.

3



--------------------------------------------------------------------------------



 



     “Net Operating Profit” or “Net Operating Loss” shall mean the income or
loss of the Company which shall include all revenues, costs and expenses of the
Company, all as determined in accordance with generally accepted accounting
principles (applied consistently with past practice), whether incurred in the
ordinary course of business, or related to unusual, non-recurring or
extraordinary items (which includes, but is not limited to labor disruptions and
catastrophic losses), but with the following adjustments: (1) Net Operating
Profit and Net Operating Loss shall exclude provisions for income tax expense or
benefit (whether current or deferred); (2) Net Operating Profit and Net
Operating Loss shall be calculated without taking into account revenues, costs
and expenses related to: (i) the operation of any routes or frequencies that are
operated by the Company at the request of the Investor but are not operated by
Polar as of the date of execution of the Purchase Agreement; or (ii) any other
specific activity or activities conducted at the request of the Investor;
(3) Net Operating Profit and Net Operating Loss shall include depreciation and
amortization charges related to capital leases of aircraft, but shall not
include the effects of any depreciation or amortization or revaluation
provisions related to fixed or intangible assets and shall not include any
changes in loan loss reserves or any other non-cash reserves or other non-cash
contingencies; and (4) Net Operating Profit and Net Operating Loss shall include
provisions for bad debt expenses or recovery.
     The “True-Up Period” shall mean, as applicable: (i) if the BSA Commencement
Date is [*], (A) the Company’s [*] and (B) the Company’s [*]; (ii) if the BSA
Commencement Date is [*], (A) the Company’s [*] and (B) the Company’s [*];
(iii) if the BSA Commencement Date is [*], the Company’s [*] only; and (iv) if
the BSA Commencement Date is [*], (A) the Company’s [*] and (B) the Company’s
[*]; provided, however, in the event that the BSA Commencement Date is prior to
[*], there shall be no True-Up Period and this Section 1(c) does not apply in
its entirety.
     The “Operating Loss Target” for the Company’s 2007 fiscal year shall be
zero and for each other True-Up Period shall either be equal to zero or to a
negative number determined by the parties. The Operating Loss Target for each
True-Up Period other than the Company’s 2007 fiscal year will be agreed between
the parties and set forth on Exhibit A as determined based on a full fiscal year
break even target for the Company’s ongoing scheduled service business and
taking into account the seasonality of such business. The Operating Loss Target
shall be calculated without taking into account revenues, costs and expenses
related to: (i) the operation of any routes or frequencies that are operated by
the Company at the request of the Investor but are not operated by Polar as of
the date of execution of the Purchase Agreement; or (ii) any other specific
activity or activities conducted at the request of the Investor.
     2. Representations and Warranties of AAWW. AAWW hereby represents and
warrants to the Company on and as of the date hereof that (a) AAWW is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, (b) the execution, delivery and performance by AAWW of
this letter agreement are within its corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) its charter or
by-laws or (ii) any Applicable Law (as defined in the Stockholders Agreement) or
any contractual restriction binding on or affecting it and (c) this letter
agreement has been duly executed and delivered by AAWW and constitutes the
legal, valid and binding obligation of AAWW, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and laws
affecting creditors’ rights generally and to general equitable principles.

4



--------------------------------------------------------------------------------



 



     3. Representations and Warranties of the Company. The Company hereby
represents and warrants to AAWW on and as of the date hereof that (a) the
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, (b) the execution, delivery and
performance by the Company of this letter agreement are within its corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) its charter or by-laws or (ii) any Applicable Law or any
contractual restriction binding on or affecting it and (c) this letter agreement
has been duly executed and delivered by the Company and constitutes the legal,
valid and binding obligation of the Company, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and laws
affecting creditors’ rights generally and to general equitable principles.
     4. Amendment, Waiver, etc. No amendment or waiver of any provision of this
letter agreement and no consent to any departure by AAWW therefrom shall in any
event be effective unless the same shall be in writing and signed by each of
AAWW and the Company and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. The rights
and obligations provided hereunder are the exclusive remedies afforded hereunder
(other than claims with respect to fraud).
     5. Miscellaneous. This letter agreement may be executed in one or more
counterparts, is binding upon and inures to the benefit of the AAWW, the Company
and their respective successors and permitted assigns, provided, however, that
neither AAWW nor the Company may assign, delegate or otherwise transfer either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written consent of the other party. This letter agreement is for the
benefit of the Company and its stockholders, and, upon a material default by
AAWW hereunder for which the Investor has given the Company prior written notice
of any action or remedy it requests the Company take in accordance with this
letter agreement, and the Company has not done so within sixty (60) days
following receipt of such notice, the Investor may enforce the rights of the
Company on behalf of the Company under this letter agreement. Subject to such
enforcement right, the parties hereto shall continue to have the ability to
amend, waive and exercise all rights under this letter agreement, and nothing
herein shall affect the governance of the Company under the direction of the
Company’s Board and management. Except as set forth in the prior sentence,
(1) NO PERSON OR ENTITY, OTHER THAN THE COMPANY OR AAWW, SHALL HAVE ANY RIGHTS,
CLAIMS, BENEFITS OR POWERS UNDER THIS AGREEMENT AND THIS AGREEMENT SHALL NOT BE
CONSTRUED OR INTERPRETED TO CONFER ANY RIGHTS, CLAIMS, BENEFITS OR POWERS UPON
ANY THIRD PARTY and (2) THERE ARE NO THIRD-PARTY BENEFICIARIES OF THIS
AGREEMENT.

5



--------------------------------------------------------------------------------



 



              Very truly yours,    
 
            ATLAS AIR WORLDWIDE HOLDINGS, INC.    
 
           
By:
  /s/ William J. Flynn              
 
  Name:   William J. Flynn    
 
  Title:   President and Chief Executive Officer    
 
            ACCEPTED AND AGREED:    
 
            POLAR AIR CARGO WORLDWIDE, INC.    
 
           
By:
  /s/ William J. Flynn              
 
  Name:   William J. Flynn    
 
  Title:   President and Chief Executive Officer    

[Signature Page to the Contribution Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
P&L Target

      Period   Operating Loss Target
[*]
  [*]
[*]
  [*]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Examples
Assuming the Operating Loss Target for the applicable True-Up Period is [*]:
(i) if the Company has a Net Operating Loss for such applicable True-Up Period
of [*], the Company will have an [*];
(ii) if the Company has a Net Operating Loss for the applicable True-Up Period
of [*], the Company will have a [*]; and
(iii) if the Company has a Net Operating Profit for such applicable True-Up
Period of [*], the Company will have an [*].

 